     Case 2:15-cr-00127 Document 62 Filed 06/26/20 Page 1 of 3 PageID #: 170



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:15-00127


LISA N. MARTIN



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On June 24, 2020, the United States of America

appeared by Julie M. White, Assistant United States Attorney,

and the defendant, Lisa N. Martin, appeared in person and by her

counsel, Michael D. Payne, for a hearing on the petition seeking

revocation of supervised release submitted by United States

Probation Officer Kara Dills.         The defendant commenced a 1-year

term of supervised release in this action on April 1, 2019, as

more fully set forth in the Supervised Release Revocation and

Judgment Order entered by the court on November 7, 2018.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
   Case 2:15-cr-00127 Document 62 Filed 06/26/20 Page 2 of 3 PageID #: 171




            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant used and possessed a controlled

substance as evidenced by a positive urine specimen submitted by

her on April 1, 2019, for methamphetamine; and (2) the defendant

failed to notify the probation officer of her change in

residence rendering her whereabouts unknown to the probation

officer at the time of the filing of the petition; all as

admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.



            The court concludes that, by virtue of the defendant’s

improvement as indicated at the hearing it is appropriate, in

light of the limited violations and that her term of supervised

release otherwise concluded a few months ago, to impose neither

revocation nor a further sentence.



            It is accordingly ORDERED that the petition be, and it

hereby is, dismissed.



                                      2
   Case 2:15-cr-00127 Document 62 Filed 06/26/20 Page 3 of 3 PageID #: 172




           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED:    June 26, 2020




                                      3
